Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art (Morales et al (US Pub. No: 2018/0220502)) disclose a circuit for a plurality of LED strings coupled to each other in series. However, Morales et al fail to disclose or fairly suggest, alone or in combination,  a thyristor regulation circuit for a high-voltage light-emitting diode (LED) strip light, comprising: a live wire input terminal, a neutral wire input terminal, a full-bridge rectifier module, a first group of LED circuit modules, a second group of LED circuit modules, a third group of LED circuit modules, a first thyristor chip, a second thyristor chip and a third thyristor chip, wherein the live wire input terminal is connected with a first input terminal of the full-bridge rectifier module, the neutral wire input terminal is connected with a second input terminal of the full-bridge rectifier module, a first output terminal of the full-bridge rectifier module is connected with an input terminal of the first group of LED circuit modules, an output terminal of the first group of LED circuit modules is separately connected with an input terminal of the second group of LED circuit modules and an input terminal of the first thyristor chip, an output terminal of the second group of LED circuit modules is separately connected with an input terminal of the third group of LED circuit modules and an input terminal of the second thyristor chip, and an output terminal of the third group of LED circuit modules is connected with an input terminal of the third thyristor chip and particularly including “ the fourth parallel group and the fifth parallel group are connected in series in sequence, an anode of each of the second LED lamps in the third parallel group is the input terminal of the second group of LED circuit modules, and a cathode of each of the second LED lamps in the fifth parallel group is the output terminal of the second group of LED circuit modules; the third group of LED circuit modules comprises a sixth parallel group, a seventh parallel group and an eighth parallel group that are formed by a plurality of third LED lamps, the third LED lamps in the sixth parallel group are connected in parallel, the third LED lamps in the seventh parallel group are connected in parallel, the third LED lamps in the eighth parallel group are connected in parallel, the sixth parallel group, the seventh parallel group and the eighth parallel group are connected in series in sequence, an anode of each of the third LED lamps in the sixth parallel group is the input terminal of the third group of LED circuit modules, and a cathode of each of the third LED lamps in the eighth parallel group is the output terminal of the third group of LED circuit modules; and a number of the first LED lamps  ”, in combination with the remaining claimed limitations as recited in claim 1 (claims 3-6 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844